DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04 October 2022 has been entered. Claims 1-2 and 5-13 remain pending in the application. 
Applicant’s amendments to the Specification, Claims, and Drawings have overcome each and every objection and 35 U.S.C. 112 (b) rejection previously set forth in the Non-Final Office action mailed 11 May 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin (US20160213893A1)(hereinafter “Franklin”) in view of Makower et al., (US20060063973A1) (hereinafter “Makower”) and in further view Hayman et al., (US20030060756A1) (hereinafter “Hayman”).

Regarding claim 1, Franklin teaches a method for endovascular occlusion ([0006] method for occlusion catheter system), comprising: 
delivering an occlusion balloon to a target area of a subject (fig. 1 [0036] #140 expandable member which may be an expandable occlusion balloon [0033] the system is used for vascular occlusion, [0045] the occlusion catheter system is advanced through the patient’s anatomy during delivery), wherein the delivering comprises guiding the occlusion balloon to the target area using the detection of the location of a tracking indicator ([0036]radio opaque markers 158 and 159 aid in the visualization of the balloon position within the vasculature), wherein the occlusion balloon has a proximal end and a distal end (see annotated fig. 1 below); and 
inflating the occlusion balloon at the target area to an optimal inflation pressure ([0037] the balloon is inflated to a desired pressure which, would be the optimal pressure) based on at least one pressure sensed using at least one pressure sensor coupled to occlusion balloon ([0037] the occlusion balloon is inflated to a desired pressure, meaning the pressure is measured;[0038] the pressure sensors are coupled to the balloon through the #230 first and #220 second lumen, which the fluid for inflating the expandable balloon travels through), wherein the optimal inflation pressure corresponds to an inflation pressure at which the occlusion balloon contacts a vascular wall of the subject in the target area and occludes blood flow in the target area ([0033] the invention is used for vascular occlusion. One of ordinary skill in the art would recognize that in order to occlude blood flow with a balloon, it must have enough inflation pressure to contact a vascular wall of the subject.).

    PNG
    media_image1.png
    454
    682
    media_image1.png
    Greyscale

While Franklin may use X-ray to visualize the balloon catheter, Franklin fails to explicitly disclose the use of a non-fluoroscopic detection of the location tracking indicator.
However in the same catheter with expandable balloons for imaging within the body field of endeavor, Makower teaches the use of a non-fluoroscopic detection of the location tracking indicator ([0154] the navigational marker that is usable with electromagnetic or any other navigation or image guidance system).
It would have been obvious to one of ordinary skill in the art at the time to simply substitute the radiopaque markers of Franklin with the navigational markers of Makower, as both inventions relate to catheters with expandable balloons and would yield predictable results to one of ordinary skill. One of ordinary skill would have been able to carry such a substitution, and the results of the system of Franklin using a navigational marker usable with electromagnetic image guidance system are reasonably predictable. In addition, Makower notes that the use of radiopaque markers and markers that are usable with electromagnetic image systems are interchangeable (see Makower [0154]).
However the combination of Franklin and Makower still fails to teach wherein the optimal inflation pressure exceeds systolic blood pressure of the subject and does not exceed an inflation pressure that would cause structural disruption of the vascular wall.
In the same occlusion field of endeavor, Hayman teaches wherein the optimal inflation pressure exceeds systolic blood pressure of the subject and does not exceed an inflation pressure that would cause structural disruption of the vascular wall ([0064] the balloon has an inflation pressure that is slightly greater than the systolic pressure, and enough pressure to inflate the balloon without causing appreciable deformation of the vessel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of inflating the occlusion balloon of Franklin and Makower with the pressure as taught by Hayman, as this would minimize the damage done to the vessel tissue (see Hayman [0064]).

Regarding claim 6, Franklin as modified by Makower and Hayman teaches the method of claim 1, but fails to explicitly teach wherein the tracking indicator comprises a magnetic component and detecting the location of the tracking indicator is performed using an external electromagnetic detection system.
However in the same catheter with expandable balloons for imaging within the body field of endeavor, Makower teaches wherein the tracking indicator comprises a magnetic component and detecting the location of the tracking indicator is performed using an external electromagnetic detection system ([0154] the sensor emitter usable with an electromagnetic image guidance and navigation system).
It would have been obvious to one of ordinary skill in the art at the time to simply substitute the radiopaque markers of Franklin with the navigational markers of Makower, as both inventions relate to catheters with expandable balloons and would yield predictable results to one of ordinary skill. One of ordinary skill would have been able to carry such a substitution, and the results of the system of Franklin using a navigational marker usable with electromagnetic image guidance system are reasonably predictable. In addition, Makower notes that the use of radiopaque markers and markers that are usable with electromagnetic image systems are interchangeable (see Makower [0154]).

Regarding claim 9, Franklin as modified by Makower teaches the method of claim 1, but fails to explicitly disclose herein the at least one pressure sensor comprises a pressure sensor configured to sense the pressure within the occlusion balloon during the inflation.
However in the same catheter with an expandable balloon field of endeavor, Makower teaches herein the at least one pressure sensor comprises a pressure sensor configured to sense the pressure within the occlusion balloon during the inflation ([0228] the pressure within the balloon may be measured by a pressure sensor).
It would have been obvious to one of ordinary skill in the art at the time to combine the method of Franklin as modified by Makower with the pressure sensor of Makower, as both inventions relate to a catheter with an expandable balloon used for pressure within vasculature, and the combination would yield predictable results to one of ordinary skill in the art. One or ordinary skill would be able to perform such a combination, and the results of the method of Franklin as modified by Makower using a pressure sensor to measure the pressure within the inflated balloon are reasonably predictable.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin as modified by Makower as applied to claim 1 above, and further in view of Franklin (US20140243873A1), (hereinafter “Franklin14”).
	Regarding claim 2, Franklin as modified by Makower teaches the method of claim 1, but fails to explicitly disclose wherein the target area is selected to facilitate control of hemorrhage in a vascular area of the subject.
However in the same balloon catheter field of endeavor, Franklin14 teaches wherein the target area is selected to facilitate control of hemorrhage in a vascular area of the subject ([0043] the occlusion balloon is deployed to support the heart during hemorrhage).	It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of using the occlusion balloon to support the heart during hemorrhage as seen in Franklin14 to the method of Franklin as modified by Makower, as both inventions relate to the deployment of a catheter with an expandable balloon into the body and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to apply such a technique, as Franklin as modified by Makower deploying the occlusion balloon to support the heart during a hemorrhage is reasonably predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin as modified by Makower and Hayman as applied to claim 1 above, and further in view of Jain et al., (US20160242856A1) (hereinafter “Jain”).

Regarding claim 5, Franklin as modified by Makower and Hayman teaches the device of claim 1, but fails to explicitly disclose wherein the tracking indicator comprises an ultrasound probe and detecting the location of the tracking indicator is performed using an intravascular ultrasound (IVUS) system.
However in the same catheter field of endeavor, Jain teaches wherein the tracking indicator comprises an ultrasound probe and detecting the location of the tracking indicator is performed using an intravascular ultrasound (IVUS) system ([0001] tracking the relative of an interventional tool that has acoustic sensors attached to the distal end of a catheter[0024] used for ultrasound imaging within vessels ).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of using acoustic sensors for tracking in an IVUS system of Jain with the method of Franklin as modified by Makower and Hayman, as both inventions relate to catheters to be placed in vasculature, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, as the use of an IVUS tracking system with the method of Franklin as modified by Makower are reasonably predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin as modified by Makower and Hayman as applied to claim 1 above, and further in view of Gaddis et al., (US20140276027A1) (hereinafter “Gaddis”).

Regarding claim 7, Franklin as modified by Makower and Hayman teaches the method of claim 1, but fails to explicitly disclose wherein the tracking indicator comprises a fiber optic component configured to deliver infrared or near-infrared light.
	However in the same catheter with an expandable balloon field of endeavor, Gaddis teaches wherein the tracking indicator comprises a fiber optic component (fig. 11 [0073] system 500 may be configured to include a OCT console instead of an IVUS console and the #515 catheter configured to have an OCT imaging element [0086] the #515 catheter is advanced vasculature through until an position of interest, and the position can be confirmed using imaging, i.e. OCT, meaning the position is tracked) configured to deliver infrared or near-infrared light ([0073] OCT delivers infrared or near-infrared light for imaging).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of using an OCT system of Gaddis with the method of Franklin as modified by Makower and Hayman, as both inventions relate to catheters with expandable balloons to be placed in vasculature, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, as the use of an OCT device position system with the method of Franklin as modified by Makower and Hayman are reasonably predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin as modified by Makower and Hayman as applied to claim 1 above, and further in view of Gaddis.

Regarding claim 8, Franklin as modified by Makower and Hayman teaches the method of claim 1, but fails to explicitly disclose wherein , wherein the tracking indicator comprises at least one component configured for use with a signal processing system and detecting the location of the tracking indicator comprises performing at least one of (i) recognizing known waveform signatures corresponding to particular vascular locations and (ii) pressure tracing analysis.
	However in the same catheter with an expandable balloon field of endeavor, __ teaches wherein the tracking indicator comprises at least one component configured for use with a signal processing system and detecting the location of the tracking indicator comprises performing at least one of (i) recognizing known waveform signatures corresponding to particular vascular locations (fig. 14 [0084] #605 is an IVUS catheter [0080] sets of IVUS data are gathered from multiple locations within a vascular object, which is seen as a component of the tracking indicator [0086] positioning of the catheter may be configured with coregistered IVUS images, which the waveform signatures of the device would be recognized to correspond from the waveform signatures previously acquired).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of using an IVUS system of Gaddis with the method of Franklin as modified by Makower and Hayman, as both inventions relate to imaging catheters with expandable balloons to be placed in vasculature, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, as the use of an IVUS system with the method of Franklin as modified by Makower are reasonably predictable.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin as modified by Makower and Hayman as applied to claim 1 above, and in further view of Lewinsky et al., (US 20060106321A1)(hereinafter “Lewinsky”).

Regarding claim 10, Franklin as modified by Makower and Hayman teaches the method of claim 1, however Franklin as modified by Makower is silent regarding the at least one pressure sensor comprises a pressure sensor configured to sense the pressure exerted on the vascular wall by the inflation of the occlusion balloon.
However in the same catheter with an expandable balloon field of endeavor, Lewinsky teaches the at least one pressure sensor comprises a pressure sensor configured to sense the pressure exerted on the vascular wall by the inflation of the occlusion balloon (fig. 4 [0055] #140 sensor measure the pressure between the wall of the blood vessel and the exterior wall of the #100 expanded balloon).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of using pressure sensors on the balloon of the catheter as seen in Lewinsky with the method of Franklin as modified by Makower and Hayman, as both inventions relate to catheters with expandable balloons being inserted into vasculature, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, and the results of Franklin as modified by Makower and Hayman using pressure sensors on the expandable balloon are reasonably predictable.

Regarding claim 11,  Franklin as modified by Makower and Hayman teaches the method of claim 1, but fails to explicitly disclose wherein the at least one pressure sensor comprises a pressure sensor configured to sense a pressure associated with blood flow at the distal end of the occlusion balloon in the target area.
However in the same catheter with an expandable balloon field of endeavor, Lewinsky teaches wherein the at least one pressure sensor comprises a pressure sensor (fig. 4 [0051] #110, #120, #130, #140 pressure sensors ) configured to sense a pressure associated with blood flow at the distal end of the occlusion balloon in the target area (fig. 4[0053] #120 pressure sensor is at the distal end of the balloon [0061] pressure will differ based on the distance from the source of blood flow).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of using pressure sensors on the balloon of the catheter as seen in Lewinsky with the method of Franklin as modified by Makower and Hayman, as both inventions relate to catheters with expandable balloons being inserted into vasculature, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, and the results of Franklin as modified by Makower and Hayman using pressure sensors on the expandable balloon are reasonably predictable.

Regarding claim 12, Franklin as modified by Makower and Hayman teaches the method of claim 1, but fails to explicitly disclose the at least one pressure sensor comprises a pressure sensor configured to sense a pressure associated with blood flow at the proximal end of the occlusion balloon in the target area.
However in the same catheter with an expandable balloon field of endeavor, Lewinsky teaches the at least one pressure sensor (fig. 4 [0051] #110, #120, #130, #140 pressure sensors ) comprises a pressure sensor configured to sense a pressure associated with blood flow at the proximal end of the occlusion balloon in the target area(fig. 4 [0055] #140, #110, and #130 pressure sensors are all by the proximal end of the balloon [0061] pressure will differ based on the distance from the source of blood flow).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of using pressure sensors on the balloon of the catheter as seen in Lewinsky with the method of Franklin as modified by Makower and Hayman, as both inventions relate to catheters with expandable balloons being inserted into vasculature, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, and the results of Franklin as modified by Makower and Hayman using pressure sensors on the expandable balloon are reasonably predictable.

Regarding claim 13, Franklin as modified by Makower and Hayman teaches the method of claim 1, but fails to explicitly disclose wherein the at least one pressure sensor comprises at least one pressure sensor disposed on an external portion of the occlusion balloon.
However in the same catheter with an expandable balloon field of endeavor, Lewinsky teaches wherein the at least one pressure sensor comprises at least one pressure sensor disposed on an external portion of the occlusion balloon (fig. 4 [0052] #110 pressure sensor is external to the balloon [0053] #120 pressure sensor is external of the balloon [0055] #140 pressure sensor is external of the balloon).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of using pressure sensors on the balloon of the catheter as seen in Lewinsky with the method of Franklin as modified by Makower and Hayman, as both inventions relate to catheters with expandable balloons being inserted into vasculature, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, and the results of Franklin as modified by Makower and Hayman using pressure sensors on the expandable balloon are reasonably predictable.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Hayman has been used to teach the limitation “wherein the optimal inflation pressure exceeds systolic blood pressure of the subject and does not exceed an inflation pressure that would cause structural disruption of the vascular wall”.
Dependent claims 2 and 5-13 remain rejected for substantially the same reasons as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                                                                                                                                                                                             
/SEAN D MATTSON/           Primary Examiner, Art Unit 3793